DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 05/19/2022. Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant has amended the independent claim by removing the first indication information, requiring the second indication information as in claim 10. As a result of this amendment the claims are in condition for allowance as they distinguish over the prior art of record as will be explained below. 

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Siminski on  5/27/2022.
The application has been amended as follows: 
Please Replace Claim 1 with –"1. (Currently amended) A smart service method, comprising:
playing, by a first device, response information corresponding to an awaking word, after
receiving the awaking word;
when the first device determines that a second device in an awake state exists in a device
group that the first device is in, transmitting, by the first device, operation information of the first
device to the second device, and receiving operation information of the second device transmitted by the second device; wherein for any one of the first device and the second device, operation information of a device comprises second indication information, wherein the second indication information is used to indicate whether the device provided a smart service within a first preset time interval; and
determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, wherein the target device is a device in the device group to provide [[a]]the smart service.”—

Please Replace Claim 2 with --2. (Currently amended) The method according to claim 1, wherein for any one of the first device and the second device, the operation information of a device further comprises at least one of the following information: 
first indication information, wherein the first indication information is used to indicate whether the device is providing [[a]] the smart service; and
at least one of a signal-to-noise ratio and a power value when receiving the awaking word.—
Please Replace Claim 3 with -- 3. (Currently amended) The method according to claim 2, wherein the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, comprises:
determining, by the first device, according to the operation information of the first device and the operation information of the second device, whether a device which is providing [[a]]the smart service exists in the first device and the second device; and
if a device which is providing [[a]]the smart service exists in the first device and the second device, determining, by the first device, the device which is providing [[a]]the smart service from the first device and the second device as the target device;
if a device which is providing [[a]]the smart service does not exist in the first device and the second device, determining, by the first device, according to the operation information of the first device and the operation information of the second device, whether a device which has provided  [[a]]the smart service within the first preset time interval exists in the first device and the second device, if a device which has provided [[a]]the smart service within the first preset time interval exists in the first device and the second device, determining, by the first device, the device which has provided [[a]]the smart service within the first preset time interval as the target device, if a device which has provided [[a]]the smart service within the first preset time interval does not exist in the first device and the second device, determining, by the first device, the device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word as the target device from the first device and the second device.

Please Replace Claim 4 with -- 4. (Currently Amended) The method according to claim 3, wherein the determining, by the first device, the device which is providing [[a]]the smart service the first device and the second device as the target device, comprises:
if the number of the device which is providing [[a]]the smart service in the first device and the second device is one, determining, by the first device, the device which is providing [[a]]the smart service as the target device;
if the number of devices which are providing [[a]]the smart service in the first device and the second device is more than one, determining, by the first device, a device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word, from the
devices which are providing [[a]]the smart service, as the target device.—

Please Replace Claim 5 with -- 5. (Currently Amended) The method according to claim 3, wherein the determining a device which has provided [[a]]the smart service within the first preset time interval as the target device, comprises:
if the number of the device which has provided [[a]]the smart service within the first preset time interval is one, determining, by the first device, the device which has provided [[a]]the smart service within the first preset time interval as the target device;
if the number of devices which have provided [[a]]the smart service within the first preset
time interval is more than one, determining, by the first device, the device with at least one of the
highest signal-to-noise ratio and the power value when receiving the awaking word, from the
devices which have provided [[a]]the smart service, as the target device.—

Please Replace Claim 8 with -- 8. (Currently Amended) The method according to claim 1, wherein after the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, further comprising:
if the first device is the target device, receiving, by the first device, [[a]]the smart service
request message input by a user, and providing [[a]]the smart service to the user according to the
smart service request message; 
if the first device is not the target device, switching, by the first device, a device state to a
stand-by state.—

	Please Replace Claim 9 with -- 9. (Currently Amended) The method according to claim 1, wherein after the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, further comprising:
if the first device is the target device, outputting, by the first device, guidance information, wherein the guidance information is used to indicate: the first device and the second device both received the awaking word and played the response information corresponding to the awaking word, and the first device is to provide [[a]]the smart service.—

	Please Replace Claim 10 with --10. (Currently Amended) A smart service apparatus which is applied to a first device, comprising: at least one processor and a memory, the memory storing thereon instructions executable by the at least one processor, wherein the at least one processor is configured to:
play response information corresponding to an awaking word, after the awaking word is
received; 
when it is determined that a second device in an awake state exists in a device group that the first device is in, transmit operation information of the first device to the second device;
when it is determined that a second device in an awake state exists in a device group that the first device is in, receive operation information of the second device transmitted by the second device; 
wherein for any one of the first device and the second device, operation information of a
device comprises second indication information, wherein the second indication information is used to indicate whether the device provided a smart service within a first preset time interval; and 
determine, according to the operation information of the first device and the operation
information of the second device, a target device from the first device and the second device,
wherein the target device is the device in the device group to provide [[a]]the smart service.—

	Please Replace Claim 11 with -- 11. (Currently Amended) The apparatus according to claim 10, wherein for any one of the first device and the second device, the operation information of a device further comprises at least one of the following information:
first indication information, wherein the first indication information is used to indicate
whether the device is providing [[a]]the smart service; and
at least one of a signal-to-noise ratio and a power value when receiving the awaking word.

Please Replace Claim 12 with -- 12. (Original) The apparatus according to claim 11, wherein the at least one processor is  configured to:
determine, according to the operation information of the first device and the operation
information of the second device, whether a device which is providing [[a]]the smart service exists in the first device and the second device; and 
if a device which is providing [[a]]the smart service exists in the first device and the second device, determine, the device which is providing [[a]]the smart service from the first device and the second device as the target device;
if a device which is providing [[a]]the smart service does not exist in the first device and the second device, determine, according to the operation information of the first device and the
operation information of the second device, whether a device which has provided [[a]]the smart
service within the first preset time interval exists in the first device and the second device, if a
device which has provided [[a]]the smart service within the first preset time interval exists in the
first device and the second device, determine the device which has provided [[a]]the smart service within the first preset time interval as the target device, if a device which has provided [[a]]the smart service within the first preset time interval does not exist in the first device and the second device, determine the device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word as the target device from the first device and the second device.—


Please Replace Claim 13 with --13. (Original) The apparatus according to claim 12, wherein the at least one processor is configured to:
if the number of the device which is providing [[a]]the smart service in the first device and the second device is one, determine the device which is providing [[a]]the smart service as the target device; 
if the number of devices which are providing [[a]]the smart service in the first device and the second device is more than one, determine, a device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word, from the devices which are providing [[a]]the smart service, as the target device.—


Please Replace Claim 14 with --14. (Original) The apparatus according to claim 12, wherein the at least one processor is configured to: 
if the number of the device which has provided [[a]]the smart service within the first preset time interval is one, determine the device which has provided [[a]]the smart service within the first preset time interval as the target device;
if the number of devices which have provided [[a]]the smart service within the first preset
time interval is more than one, determine, the device with at least one of the highest signal-to noise ratio and the power value when receiving the awaking word, from the devices which have
provided [[a]]the smart service, as the target device.—



Please Replace Claim 17 with --17. (Original) The apparatus according to claim 10, wherein the at least one processor is configured to:
if the first device is the target device, receive [[a]]the smart service request message input by a user, and provide [[a]]the smart service to the user according to the smart service request
message;
if the first device is not the target device, switch a device state to a stand-by state.—

Please Replace Claim 18 with --18. (Original) The apparatus according to claim 10, the at least one processor is configured to:
after determining, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, if the first device is the target device, output guidance information, wherein the guidance information is  used to indicate: the first device and the second device both received the awaking word and played the response information corresponding to the awaking word, and the first device is to provide [[a]]the smart service.—



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record discloses Park teaches a smart service method, comprising: that a second device … in a device group that the first device is in (see [0095] where second and first device are located nearby and therefore part of group), transmitting, by the first device, operation information of the first device to the second device (see [0162], where first information is broadcasted and see Figure 9. Broadcast information from first electronic device 500 to second electronic device 600, where information is described in [0163], SNR, wakeup reception time, quality, priority, and information on electronic device), and receiving operation information of the second device transmitted by the second device (see [0166], where second information 915 is broadcasted and see Figure 9. Broadcast information from second electronic device 600 to first electronic device 500, where information is described in [0167], SNR, wakeup reception time, quality, priority, and information on electronic device); wherein for any one of the first device and the second device, operation information of a device comprises at least one of first indication information and second indication information, wherein the first indication information is used to indicate whether the device is providing a smart service (see [0171], where second information is used by first device to determine the device to use) ;, and the second indication information is used to indicate whether the device provided a smart service within a first preset time interval (e.g. claim requires only at least one of); and determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device (see [0169],[0171]-[0172] where first electronic device 500 may compare the first information and the second information at operation 920), wherein the target device is a device in the device group to provide a smart service (see [0180[, where server 400 transmits service processing result to the determined electronic device and see [0054], where the service is a function electronic devices will perform as part of the function or service).
However, Park does not specifically teach when the first device determines that a second device in an awake state exists in a device group that the first device is in, transmitting, by the first device.
Van Horn does teach when the first device determines that a second device in an awake state exists in a device group that the first device is in, transmitting, by the first device (see [0012], where the third device (i.e. first device of claims) polls the first device (i.e. second device of claims) to determine if the first device is in the wake state and then sends the first information to the first device).
Lang does teach playing, by a first device, response information corresponding [[to an awaking] (taught by Park)] word, after receiving the awaking word (see [0115], where a first audio response is played in response to a device of the plural devices receiving a voice command).
With respect to the amended limitation, several prior arts provide the state of the art with respect to target device selection:
 Appleby (US 2010/0216402) discloses using time of day information and proximity information in order to determine when certain actions should be carried out and is based on a first device in proximity to a second device during a time period (see [0017]).However, this reference does not specifically teach wherein for any one of the first device and the second device, operation information of a device comprises second indication information, wherein the second indication information is used to indicate whether the device provided a smart service within a first preset time interval and specifically using this to select between the two devices. 
Peng (US 10,909,983) is cited to disclose target device selection between devices based on the device frequently occurring controlled at a time of day (see Figure 5, step 508 and Figure 7, step 708 and step 714). However, Peng does not specifically disclose determining a specific “smart service” being provided within preset time interval which is used to select a target device for performing the same smart service.  
Torok (US 2018/0233137) is cited to disclose use of voice commands initially and destination devices  which are being used to play back audio signal and if another voice command is receive in a predetermined period of time, then the same set of devices used to playback the original input is used to playback the new command (see [0027]). However, the reference does not specifically disclose selection of a specific target device from the first device and a second device but rather selection is based on the devices used as a result of the execution of the initial command and there is no exchange of operation information unless multiple devices are used but in that case there is no subsequent selection of a single device as claimed in the instant application. 
Tolomei (US 11,132,989) is cited to disclose identifying of multiple devices to which a wakeword is directed towards. Then, selecting a device to which sound data is to be extracted. However, the reference does not specifically teach or make obvious the deficient limitation as noted above. 
White (US 10,546,583) is cited to disclose device selection based on SNR and other measures. However, the reference does not specifically teach or make obvious the deficient limitation as noted above.
	Hence, none of the prior art either alone or in combination thereof teaches or makes obvious  the combination of limitations as recited in claims 1 and 10. More specifically, none of the cited prior art teaches or makes obvious the limitations of “when the first device determines that a second device in an awake state exists in a device group that the first device is in, transmitting, by the first device, operation information of the first device to the second device, and receiving operation information of the second device transmitted by the second device…wherein for any one of the first device and the second device, operation information of a device comprises second indication information, wherein the second indication information is used to indicate whether the device provided a smart service within a first preset time interval; determining, by the first device … a target device from the first device and the second device…to provide a smart service” is not taught by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
05/26/2022